JENNINGS, J.
This motion of respondent to dismiss the appeal herein for failure of appellant to file points and authorities was noticed for hearing on July 13, 1937, at which time it was stipulated in open court that appellant might have 15 days from and after said date within which to file his opening brief, and that if such brief were not filed within the time specified this court should of its own motion dismiss the appeal. Hearing of the motion for dismissal was thereupon continued to July 28, 1937. On July 26, 1937, appellant filed his opening brief with the clerk of this court. Since appellant has filed the brief within the time provided in the aforesaid stipulation respondent’s motion to dismiss the appeal is denied.
Barnard, P. J., and Marks, J., concurred.